Title: Henry Strachey’s Remarks to the American Peace Commissioners, 25 November 1782
From: Strachey, Henry
To: American Peace Commissioners,Franklin, Benjamin,Adams, John,Jay, John,Laurens, Henry


Strachey’s return to Paris opened a new round of intensive negotiations which culminated in the signing of a provisional peace treaty on November 30. The present document is Strachey’s recollection of what he said to the American peace commissioners when he presented them with the British counterproposal to their second draft treaty. This meeting was held at 11 A.M. on Monday, November 25, at Richard Oswald’s residence.
The only one of the American commissioners to keep a daily record of these negotiations was John Adams. His diary records the prolonged arguments over the fisheries article, in which he played the lead role. The debate over the fisheries began as soon as Strachey presented the British proposal, and consumed the first day’s session. The following day, the American commissioners summoned Fitzherbert to discuss the parallel negotiations with Vergennes concerning French fishing rights. After having been “discussed and turned in every Light,” the fisheries article was finally settled on November 29.
The other major source of contention was the Loyalists. Among the American commissioners, Franklin held the strongest views and his contributions were key. Over breakfast on the second day of negotiations, the Americans agreed to reject the proposed article about the refugees. Franklin read his colleagues the letter he had written to Oswald on the subject, published below under November 26, which they approved of his sending as a personal statement. Much of that day “was spent in endless Discussions about the Tories,” wrote Adams. “Dr. F. is very staunch against the Tories, more decided a great deal on this Point than Mr. Jay or my self.” For Franklin’s role in breaking the deadlock over this issue, see his Proposed Article of November 29, below.
Henry Laurens arrived in Paris just in time to participate in the last day of negotiations. Approving of what his colleagues had achieved and were still fighting for, Laurens added to Article 7 a clause concerning slaves.
 
25th. Novr. 1782
Since I was here last, I have seen, and conversed with, almost every one of the King’s Council. They are unanimous in the desire of concluding the Peace. But they are also unanimous in declaring that they think You unreasonable in refusing a general Amnesty and Restoration of Property, to the Refugees. They are unanimous in declaring that those Two Points must be insisted upon, and that every thing ought to be risqued, rather than submit to Terms highly dishonorable to the British Government. And I must add that those of His Majesty’s Ministers, who have been the most zealous Advocates for the Independence of America, are the most forward (if there is the least difference) in condemning America for making a moment’s hesitation upon these Points, which seem to affect equally the Honor, the Justice, and even the Policy of America, as of Great Britain.
The Article of the Fishery is another Point. They were determined to resist the Proposition I carried over. They are apprehensive of future Quarels— To obviate which as much as possible, they have expunged that part of the Article, which proposed the Privilege of drying on Cape Sables, and upon the Shores of Nova Scotia, but have left to You what is conceived will be amply sufficient for Your Accommodation.
Objections were made to almost the whole of the Paper I carried from hence, as deficient in point of Form and Precision. The King’s Ministers have therefore drawn out the Articles as they wish them to stand, and in Form similar to all other Treaties— They have left out several Preambles, as unnecessary, and unusual. The Point regarding the Debts, though somewhat altered in the Forms of Expression, is exactly as You put it, in respect to Substance. The Article of Independence, is adopted precisely in the Words dictated by Yourselves. The Boundaries, they are not satisfied with; and they hope upon a little more Consideration of the real Rights of the Crown, You will have no Objection to admit of the Extention of Nova Scotia to Penobscot— That is left open for amicable Discussion. But I will acknowledge, (depending upon your not taking Advantage of what I say) that they are not disposed to break off the Treaty absolutely, upon that Article.
The Restitution of the Property of the Loyalists, is the grand Point upon which a final Settlement depends— If the Treaty breaks off now, the whole Business must go loose, and take it’s Chance in Parliament, where I am confident the warmest Friends of American Independence, will not support the Idea of the Confiscation of private Property.
Here is the Treaty in such shape as Mr. Oswald can immediately sign—and the War is—for ever I hope, at an end— By this Treaty, You have your Independence confirmed, and in Your own identical mode of Expression. By this Treaty You acquire that vast Extent of Territory You have claimed— New York, with all Your Artillery there, is ceded to You— You will consider well whether You will reject these great Objects for which You have so long and bravely fought, merely upon the Non-admission of a Demand the most humiliating and degrading to Great Britain, and clearly repugnant to the Honor, the Justice, and even the good Policy of America herself.
It is necessary I should apprise You, that in the Article of Restitution, the Words Rights and Properties are added to the Word Estates, in the view of securing the Proprietary Interests, derived from ancient and solemn Charters—
25th. Novr. 1782. As much as I could recollect of my opening to the Commissrs. at Paris—
